Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al. (US 9,909,216, “Brunner) in view of Tzou et al. (US 2014/0141274, “Tzou”).

Regarding claim 6, Brunner discloses Electroless nickel-phosphorus-molybdenum plating solution for forming a heat-resistant plating film on a surface of a circuit of a power module substrate for mounting a power semiconductor generating high heat until maximum 300°C (Examiner’s notes: The elements and limitations which are included in the preamble of claim 6 are not given substantial patentable weight.  Regardless, Brunner discloses all of the structural elements of the preamble of claim 6 at title, abstract, col. 1, lines 15-20, and col. 11, lines 16-28, which discloses an electroless nickel-phosphorous alloy includes molybdenum for forming a heat-resistant plating film on a circuit of a power module substrate.  It is further noted that the term: for mounting a power semiconductor generating high heat until maximum 300°C is interpreted to only require the ability to so perform.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987). Brunner’s power module substrate is able to mount a power semiconductor generating high heat until maximum 300°C, therefore this limitation is disclosed by Brunner.), 
at least containing: 
nickel salt (col. 9, lines 26-36; nickel ions may be any water soluble salts such as nickel sulfate); 
complexing agent thereof (col. 11, line 64-col. 12 line 15; complexing agent such as malic acid and succinic acid); 
hypophosphite as reducing agent (col. 12, lines 16-28; reducing agent is hypophosphite compound); 
and molybdate (col. 11, lines 16-28; the electroless nickel plating bath may include MoO2(OH)2), 
wherein concentration of nickel ion is 4 to 6 g/L (col. 9, lines 26-36; nickel ions may be any water soluble salts such as nickel sulfate, the concentration of nickel ions is preferably from 4 to 10 g/L),
concentration of complexing agent is 30 to 100 g/L (col. 11, line 64-col. 12 line 15; a complexing agent such as malic acid has a molecular weight of 134.0874 g/mol, the concentration of complexing agents preferably ranges from 0.05 to 1.5 mol/L, thus the concentration of the complexing agent malic acid is 6.70–201.13 g/L which reads on this limitation),
concentration of hypophosphite is 12 to 37 g/L as H2PO2 ion (col. 11, line 64-col. 12 line 10; the concentration of hypophosphite is 0.05 to 0.35 mol/L.  Examiner’s notes: the molecular weight of hypophosphite is 87.98 g/mol, therefore Brunner discloses the concentration of hypophosphite is 4.4 – 30.79 g/L which reads on this limitation).
 Brunner discloses the concentration of molybdate is 0.9595 g/L (col. 11, lines 16-28; the amount of second metal ions—molybdenum--preferably ranges from 0.01 to 0.2 mol/L, the molecular weight of molybdenum is 95.95 g/L, therefore Brunner discloses the concentration of molybdenum is 0.9595 – 19.19 g/L), however, Brunner does not disclose the concentration of molybdate is more than 0.25 and 0.8 g/L or less as Mo ion.
Tzou discloses the concentration of molybdate is more than 0.25 and 0.8 g/L or less as Mo ion ([0026]; the concentration of molybdenum is in the range from 0.5 to 10 g/L, which reads on the claimed invention).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Brunner’s plating solution with Tzou’s concentration of molybdenum in order to improve the consistency in peeling strength, thus affecting the peeling properties of the carrier foil, as suggested by Tzou at [0007].


Brunner discloses the electroless nickel-phosphorus-molybdenum plating solution contains no tungsten and no tin (col. 11, lines 16-19; the plating solution may comprise either molybdenum or tungsten, in either case, no tin is disclosed). 

Claims 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner in view of Oguro et al. (US 2012/0205146, “Oguro”).

Regarding claim 6, Brunner discloses Electroless nickel-phosphorus-molybdenum plating solution for forming a heat-resistant plating film on a surface of a circuit of a power module substrate for mounting a power semiconductor generating high heat until maximum 300°C (Examiner’s notes: The elements and limitations which are included in the preamble of claim 6 are not given substantial patentable weight.  Regardless, Brunner discloses all of the structural elements of the preamble of claim 6 at title, abstract, col. 1, lines 15-20, and col. 11, lines 16-28, which discloses an electroless nickel-phosphorous alloy includes molybdenum for forming a heat-resistant plating film on a circuit of a power module substrate.  It is further noted that the term: for mounting a power semiconductor generating high heat until maximum 300°C is interpreted to only require the ability to so perform.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987). Brunner’s power module substrate is able to mount a power semiconductor generating high heat until maximum 300°C, therefore this limitation is disclosed by Brunner.), 
at least containing: 
nickel salt (col. 9, lines 26-36; nickel ions may be any water soluble salts such as nickel sulfate); 
complexing agent thereof (col. 11, line 64-col. 12 line 15; complexing agent such as malic acid and succinic acid); 
hypophosphite as reducing agent (col. 12, lines 16-28; reducing agent is hypophosphite compound); 
and molybdate (col. 11, lines 16-28; the electroless nickel plating bath may include MoO2(OH)2), 
wherein concentration of nickel ion is 4 to 6 g/L (col. 9, lines 26-36; nickel ions may be any water soluble salts such as nickel sulfate, the concentration of nickel ions is preferably from 4 to 10 g/L),
concentration of complexing agent is 30 to 100 g/L (col. 11, line 64-col. 12 line 15; a complexing agent such as malic acid has a molecular weight of 134.0874 g/mol, the concentration of complexing agents preferably ranges from 0.05 to 1.5 mol/L, thus the concentration of the complexing agent malic acid is 6.70–201.13 g/L which reads on this limitation),
concentration of hypophosphite is 12 to 37 g/L as H2PO2 ion (col. 11, line 64-col. 12 line 10; the concentration of hypophosphite is 0.05 to 0.35 mol/L.  Examiner’s notes: the molecular weight of hypophosphite is 87.98 g/mol, therefore Brunner discloses the concentration of hypophosphite is 4.4 – 30.79 g/L which reads on this limitation).
 Brunner discloses the concentration of molybdate is 0.9595 g/L (col. 11, lines 16-28; the amount of second metal ions—molybdenum--preferably ranges from 0.01 to 0.2 mol/L, the molecular weight of molybdenum is 95.95 g/L, therefore Brunner discloses the concentration of molybdenum is 0.9595 – 19.19 g/L), however, Brunner does not disclose the concentration of molybdate is more than 0.25 and 0.8 g/L or less as Mo ion.
 is more than 0.25 and 0.8 g/L or less as Mo ion ([0049]; the concentration of molybdenum is in the range from 0.15 to 0.35 g/L, which reads on the claimed invention).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Brunner’s plating solution with Ori’s concentration of molybdenum in order to in order to improve the etching workability, high heat-resistant adhesion, and excellent transmission characteristics without migration defects, as suggested by Oguro at [0016].

Regarding claim 8, Brunner in view of Oguro discloses the claimed invention as applied to claim 6, above.
Brunner discloses the electroless nickel-phosphorus-molybdenum plating solution contains no tungsten and no tin (col. 11, lines 16-19; the plating solution may comprise either molybdenum or tungsten, in either case, no tin is disclosed). 

Regarding claim 10, Brunner discloses Electroless nickel-phosphorus-molybdenum plating solution for forming a heat-resistant plating film on a surface of a circuit of a power module substrate for mounting a power semiconductor generating high heat until maximum 300°C (Examiner’s notes: The elements and limitations which are included in the preamble of claim 6 are not given substantial patentable weight.  Regardless, Brunner discloses all of the structural elements of the preamble of claim 6 at title, abstract, col. 1, lines 15-20, and col. 11, lines 16-28, which discloses an electroless nickel-phosphorous alloy includes molybdenum for forming a heat-resistant plating film on a circuit of a power module substrate.  It is further noted that the term: for mounting a power semiconductor generating high heat until maximum 300°C is interpreted to only require the ability to so perform.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been Ex parte Masham, 2 USPQ 2d 1647 (1987). Brunner’s power module substrate is able to mount a power semiconductor generating high heat until maximum 300°C, therefore this limitation is disclosed by Brunner.), 
at least containing: 
nickel salt (col. 9, lines 26-36; nickel ions may be any water soluble salts such as nickel sulfate); 
complexing agent thereof (col. 11, line 64-col. 12 line 15; complexing agent such as malic acid and succinic acid); 
hypophosphite as reducing agent (col. 12, lines 16-28; reducing agent is hypophosphite compound); 
and molybdate (col. 11, lines 16-28; the electroless nickel plating bath may include MoO2(OH)2), 
wherein concentration of nickel ion is 4 to 6 g/L (col. 9, lines 26-36; nickel ions may be any water soluble salts such as nickel sulfate, the concentration of nickel ions is preferably from 4 to 10 g/L),
concentration of complexing agent is 30 to 100 g/L (col. 11, line 64-col. 12 line 15; a complexing agent such as malic acid has a molecular weight of 134.0874 g/mol, the concentration of complexing agents preferably ranges from 0.05 to 1.5 mol/L, thus the concentration of the complexing agent malic acid is 6.70–201.13 g/L which reads on this limitation),
concentration of hypophosphite is 12 to 37 g/L as H2PO2 ion (col. 11, line 64-col. 12 line 10; the concentration of hypophosphite is 0.05 to 0.35 mol/L.  Examiner’s notes: the molecular weight of hypophosphite is 87.98 g/mol, therefore Brunner discloses the concentration of hypophosphite is 4.4 – 30.79 g/L which reads on this limitation).
 Brunner discloses the concentration of molybdate is 0.9595 g/L (col. 11, lines 16-28; the amount of second metal ions—molybdenum--preferably ranges from 0.01 to 0.2 mol/L, the molecular  is more than 0.25 and 0.397 g/L or less as Mo ion.
Oguro discloses the concentration of molybdate is more than 0.25 and 0.397 g/L or less as Mo ion ([0049]; the concentration of molybdenum is in the range from 0.15 to 0.35 g/L, which reads on the claimed invention).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Brunner’s plating solution with Ori’s concentration of molybdenum in order to in order to improve the etching workability, high heat-resistant adhesion, and excellent transmission characteristics without migration defects, as suggested by Oguro at [0016].

Response to Arguments
Applicant's arguments filed 9/10/2021 have been fully considered but they are not persuasive.

On pages 2-5, Applicant argues that Tzou’s teaching results in high susceptibility of peeling, therefore, the combination of Tzou with Brunner allegedly would defeat the purpose of Brunner’s teaching, which is to have a better plating result.  Applicant points to Tzou, Table 1, which shows six examples, all of which have a high susceptibility to peeling, to form the basis of the argument.
Applicant’s argument has been fully considered but is not persuasive.
Tzou, Fig. 1A, [0026]-[0027] and [0049], describes a carrier foil 10 and a blackened layer 20 are immersed into a plating bath comprising molybdate to form the release layer 30.  A protective layer 40 is formed on the release layer 30, and the ultra-thin copper layer 50 is formed onto the protective layer 40.  Tzou, [0026] teaches that the carrier foil 10 and the ultra-thin copper layer 50 retain desirable adhesion therebetween without being fused together.
surface of the ultra-thin layer 50 (see Table 1, two headings, “Shiny surface of the ultra-thin copper layer” and “Matte surface of the ultra-thin copper layer”).  Tzou, Table 1, identifies six examples, in which each example shows that the ultra-thin layer 50 has a high susceptibility to peeling.
To address the problem of high susceptibility of peeling at the surface of the ultra-thin copper layer 50, Tzou, Fig. 4A, [0056]-[0059] teaches the application of the rust-proof layer 70 and the blackened-treated layer 80, which is formed on the ultra-thin copper layer 50, enhances the peel strength. 
However, the problem of high susceptibility of peeling as described by Tzou, Table 1, relates to the ultra-thin copper layer 50, and does not relate to the release layer 30.  As discussed above, and as admitted to by Applicant at the top of page 4 of Applicant’s amendment and response, the release layer 30 has desirable adhesion properties between the carrier foil 10 and the ultra-thin copper layer 50.
Because Tzou, Table 1 (which shows six examples where the ultra-thin copper layer 50 has a high susceptibility to peeling) does not relate to the release layer 30, the Examiner respectfully submits that Tzou’s teaching of a plating bath to form the release layer 30, which yields a desirable adhesive properties, does not destroy the teachings of Brunner.  Therefore, the Examiner respectfully submits that Applicant’s argument is not persuasive.
 
On pages 6-7, Applicant argues that “JP ‘390” allegedly teaches that a roughening treatment as described by Oguro cannot be performed in a condition without current density.  Therefore Applicant reasons that there would be no motivation for persons of ordinary skill in the art to look to Oguro to address a problem in Brunner, since Brunner’s electroless plating is not carried out by conducting electrodeposition.  
Applicant’s argument has been fully considered but is not persuasive.

The Examiner respectfully submits that Oguro is analogous with the claimed invention, and that Oguro does not teach away from Brunner.  
Oguro relates to a plating solution for a film in order to prevent defects (Oguro, paragraph [0016]).  As such, Oguro is analogous with the claimed invention because both Oguro and the claimed invention are of the same field of endeavor and solve the same problem.  Furthermore, Brunner does not place any limitations on the concentration of molybdate in the plating solution.  In addition, Oguro does not place any limitations on the methodologies of use of the plating bath, and the modification of Brunner with Oguro does not destroy nor render inoperable the plating bath of Brunner.  Therefore, based on a reading of Brunner and Oguro, a person having ordinary skill in the art would have predictably combined the teachings of Brunner and Oguro in order to provide a plating solution for a film which prevents defects, as suggested by Oguro at [0016].  
Applicant’s argument that Tables 1, 2 and [0108] of JP’390 allegedly teaches that a roughening treatment cannot be performed in a condition without current density is not persuasive. The Examiner respectfully submits that Tables 1 and 2 and [0108] of JP ‘390 does not teach that the roughening treatment cannot be performed in a condition without current density.   
Tables 1 and 2 of JP ‘390 details the results of certain embodiments of the copper foil, and Paragraph [0108] recites “in Comparative Example 3, no roughening treatment was performed.”   
The Examiner respectfully submits that a person of ordinary skill would construe Tables 1 and 2 and [0108] of JP ‘390 to mean that a roughening treatment was not performed in Comparative Example 3.  

Therefore, Applicant’s argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STANLEY TSO/Primary Examiner, Art Unit 2847